Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey M. Goehring on 04/22/21.
The claims have been re-written as follows: 

1.(currently amended)  A stable cosmetic, dermatic composition for topical and transdermal administration comprising liposomes containing antioxidant stabilized lecithins, acetylcysteine and one or more transport proteins selected from the group consisting of albumin and acetylhydrolases, such that antioxidants stabilized lecithins arrange themselves as liposomes encoating acetylated peptides/albumin of the core, wherein the composition further comprises a sun screening agent, wherein no ethereal volatile oils, perfumes and/or fatty alcohols are added to the composition, and wherein the antioxidant is vitamin e.

2.(previously presented) The cosmetic, dermatic composition  according to claim 1 further comprising unsaturated fatty acids bound in the antioxidant stabilized 

3-4.(Cancelled) 

5. (previously presented) The cosmetic, dermatic composition according to claim 1 further comprising  Ginkgolides and at least one selected protein in liposomes as carrier of lipophilic Ginkgolides, wherein the composition is effective at protecting cells against alkyl-acyl-GPC and alkyl lipids, protecting against allosteric upregulation of cells and against impaired pigmentation.

6.(currently amended) The cosmetic, dermatic composition according to claim 1 wherein the composition further comprises protective albumin as at least one transport protein in liposomes as carrier of lipophilic Ginkgolides, wherein the protective albumin is obtained from milk products, from fungal products, from microorganism, cell lines or from bacteria and further contains antioxidant stabilized lecithins bound to the albumin in liposomes and wherein the lecithins are obtained from purified natural products, fish products, whey products and honey products. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 


Claims 1-2 and 5-6 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SNIGDHA MAEWALL/Primary Examiner, Art Unit 1612